UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6208



MELVIN EARL SWANSON, SR.,

                                              Plaintiff - Appellant,

          versus


COUNTY OF PICKENS, Government; JOHN W. DEJONG,
Pickens County Public Defender,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-01-4485-13-AK)


Submitted:   April 9, 2002                 Decided:   April 29, 2002


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Melvin Earl Swanson, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Melvin Earl Swanson, Sr., appeals the district court’s order

dismissing his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint

without prejudice.    Because Swanson may refile his complaint to

allege he has exhausted his state court remedies, we dismiss the

appeal for lack of jurisdiction because the order is not a final,

appealable order.    See Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2